Exceptions overruled. This is an action of tort for negligence by Janie C. Hunt (the plaintiff) and her husband. The plaintiff fell on the sidewalk of South Main Street, a public way in Attleboro, where an oil hose had been laid across the sidewalk by the defendant Carlson for the delivery of oil from the truck of his employer, the defendant Attleboro Ice Company, to a nearby customer. The plaintiff testified by deposition that she was walking on the sidewalk when “she suddenly fell and she did not know why or how she had fallen.” After the fall she. saw the hose. A man who was walking six or eight feet behind her saw her fall but did not see her trip over the hose. When he saw her fall she was beyond and “[ completely over the hose.” The cause of her fall was not removed from conjecture by an unresponsive part of an answer made by her that “they told me I fell over it.” There was no error in directing verdicts for the defendants. Connolly V. Boston Elev. Ry. 309 Mass. 177. Howe v. Boston, 311 Mass. 278. McNeil v. First Natl. Stores, Inc. 339 Mass. 46. Gerstenzang v. Kennedy & Co. Inc. 340 Mass. 174.